PER CURIAM
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent neglected a client's legal matters, some of which had prescribed, failed to communicate with his client and timely disclose his malpractice, and misled his client regarding the status of the matters. Respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that David Cartan Loker Gibbons, Jr., Louisiana Bar Roll number 25394, be and he hereby is suspended from the practice of law for a period of one year and one day, with all but six months deferred.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.